Title: To George Washington from Timothy Pickering, 8 June 1796
From: Pickering, Timothy
To: Washington, George


          
            
              June 8. 96
            
          
          The Secretary of State has examined with as much attention as the time would permit, the several acts of the late session of Congress, & noted the points requiring the acts or directions of the President of the U. States, which notes are respectfully laid before him.
          The Secretary also presents the draught of instructions for the person who is to go to London to aid the Commissioners on spoliations. Mr Samuel Cabot was contemplated as the Agent.

Mr FitzSimons & the Committee of Merchants have seen his recommendations—they know of no person whom they can recommend in preference: Mr FitzSimons entirely approves of him, & thinks it fortunate that he will undertake.
          
            T. Pickering
          
        